Case 3:18-cv-02409-BEN-DEB Document 64 Filed 09/15/20 PageID.735 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10

11
     INDECT USA CORP.,                          Case No.: 3:18-CV-2409-BEN-DEB

12              Plaintiff,                      ORDER GRANTING JOINT
13                                              MOTION FOR EXTENSION OF
          v.                                    TIME TO SERVE AMENDED
14                                              INFRINGEMENT CONTENTIONS
15 PARK ASSIST, LLC,
                                                DKT. NO. 62
16              Defendant.
17

18

19         With good cause appearing, Defendant Park Assist, LLC’s (“Defendant”)
20   and Plaintiff Indect USA Corp.’s (“Plaintiff”) joint motion to extend time to serve
21   amended infringement contentions is GRANTED. Defendant’s Amended
22   Infringement Contentions must be served by September 22, 2020. No further
23   continuances will be granted without good cause.
24         IT IS SO ORDERED.
     Dated: September 15, 2020
25

26
27

28
